DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CHRISTOPHER BLINSTON,
                             Appellant,

                                     v.

              PALM BEACH COUNTY SHERIFF’S OFFICE,
                           Appellee.

                              No. 4D19-768

                             [April 29, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502019MH000398XXXXMB.

   Cory C. Strolla of Strolla Law, West Palm Beach, for appellant.

  Kara Rockenbach Link and David A. Noel of Link & Rockenbach, PA,
West Palm Beach, for appellee.

DAMOORGIAN, J.

    Christopher Blinston (“Appellant”) appeals the 12-month Risk
Protection Order (“RPO”) entered against him pursuant to section 790.401,
Florida Statutes (2018). Appellant argues that the trial court considered
impermissible evidence which failed to show that he posed an “imminent”
or “immediate and present” danger, including prior incidents that occurred
more than 12 months before the RPO; noncredible witness testimony; and
allegations not included in the original RPO petition. Appellant also argues
that the RPO was improper because he was under an active domestic
violence injunction at the time and thus could not legally possess a
firearm, and because evidence was presented showing that Appellant did
not suffer from mental illness.

   Because the trial court’s findings are supported by competent,
substantial evidence, we affirm on all issues. We write only to clarify two
points of law: (1) the RPO statute does not bar evidence of acts committed
more than 12 months before the filing of the RPO petition; and (2) an active
domestic violence injunction does not prevent entry of an RPO.
   Following the 2018 school shooting in Parkland, Florida, the
Legislature enacted section 790.401, Florida Statutes, otherwise known as
the “Marjory Stoneman Douglas High School Public Safety Act.” The RPO
statute allows law enforcement to petition for an RPO to temporarily
remove firearms from a person who poses a significant danger to
themselves or others. In part, it provides:

      Upon notice and a hearing on the matter, if the court finds by
      clear and convincing evidence that the respondent poses a
      significant danger of causing personal injury to himself or
      herself or others by having in his or her custody or control, or
      by purchasing, possessing, or receiving, a firearm or any
      ammunition, the court must issue a risk protection order for
      a period that it deems appropriate, up to and including but
      not exceeding 12 months.

§ 790.401(3)(b), Fla. Stat. (2018).

    In February 2019, the Palm Beach County Sheriff’s Office filed a
petition seeking an RPO alleging Appellant posed a significant danger of
causing personal injury to himself or others. The petition included an
affidavit outlining Appellant’s lengthy history of domestic violence
incidents, including arrests for domestic battery, child abuse, and
domestic battery by strangulation, as well as his numerous contacts with
law enforcement.

    The trial court issued a temporary ex parte RPO and set the matter for
an evidentiary hearing in accordance with the RPO statute. At the hearing,
the trial court heard testimony from numerous witnesses who provided
first-hand accounts of Appellant’s violent and threatening behavior. This
included testimony of past arrests and incidents involving the use of
physical force that occurred more than 12 months prior to the filing of the
RPO petition. In fact, at the time the petition was filed, Appellant was
under an active domestic violence injunction. Evidence was also presented
showing that Appellant, a retired military veteran, had access to firearms
and was known to stay up late building silencers and putting scopes on
his rifles. Based on this evidence, the court found clear and convincing
evidence showed that Appellant posed a significant danger to himself or
others by having a firearm in his custody or control and entered a
12-month RPO.

   This appeal follows.

   Before beginning our analysis, we find it necessary to address the faulty
assumption repeated throughout Appellant’s brief that the domestic

                                      2
violence rules of evidence apply to RPO hearings. More specifically, that
the entry of an RPO requires a showing of “imminent fear” or “immediate
and present” danger. The RPO statute states that, “[i]n a hearing under
this section, the rules of evidence apply to the same extent as in a domestic
violence injunction proceeding under s. 741.30.” § 790.401(3)(e), Fla. Stat.
(2018). We take this statute to mean that the Florida Evidence Code
(Chapter 90, Florida Statutes (2018)) applies to an RPO proceeding in the
same manner it applies to a domestic violence injunction proceeding. We
do not find this language to mean that the domestic violence injunction
statute (section 741.30, Florida Statutes (2018)) and its standards control
over RPO proceedings. Also, nothing in the RPO statute requires a
showing of “immediate and present danger” or “imminent fear.” Rather,
the statute explicitly states it requires a showing that the respondent poses
a “significant danger.” § 790.401(2)(e)1., (3)(b), Fla. Stat. (2018); see also
Davis v. Gilchrist Cty. Sheriff’s Office, 280 So. 3d 524, 532 (Fla. 1st DCA
2019) (recognizing that the RPO statute requires a showing of “significant
danger,” and properly concluding that there is “nothing inherently vague”
about the word “significant”).

   With this clarification in mind, we first address whether the RPO
statute limits the evidence to events that occurred within the past 12
months of the filing of the RPO petition. We find that it does not. The RPO
statute states that the trial court may consider “any relevant evidence,”
and then lists fifteen enumerated factors. Included in those factors is one
with a time limit: “[a]n act or threat of violence by the respondent within
the past 12 months . . . .” § 790.401(3)(c)2., Fla. Stat. (2018). The
remaining factors, which include arrests and convictions for violent
crimes, recurring use of, and threats to use, physical force, and recurring
mental health issues, do not include specific time frames. § 790.401(3)(c),
Fla. Stat. (2018). The logical conclusion being that for those factors which
do not expressly impose a time limit, the statute allows consideration of
incidents occurring more than 12 months prior to the filing of the RPO
petition. See Fla. Dep’t of Envtl. Prot. v. ContractPoint Fla. Parks, LLC, 986
So. 2d 1260, 1265–66 (Fla. 2008) (reiterating that when interpreting a
subsection of a statute, the subsection must be read “within the context
of the entire section in order to ascertain legislative intent for the
provision”).

   We next address Appellant’s faulty argument that an active domestic
violence injunction prevents entry of an RPO. The RPO statute specifically
provides that a petition for RPO must “[i]dentify whether there is a known
existing protection order governing the respondent under s. 741.30 1, s.

1   Section 741.30, Florida Statutes (2018), refers to domestic violence injunctions.

                                           3
784.046, or s. 784.0485 or under any other applicable statute.”
§ 790.401(2)(e)3., Fla. Stat. (2018). Also, one of the enumerated factors a
trial court may consider in granting the RPO is “[a] violation by the
respondent of a risk protection order or a no contact order issued under
s. 741.30, s. 784.046, or s. 784.0485.” § 790.401(3)(c)4., Fla. Stat. (2018).
In other words, the RPO statute not only requires the disclosure of an
existing protection order but explicitly allows the trial court to consider
compliance with the existing protection order in granting the RPO. If the
Legislature intended for the existence of an active domestic violence
injunction to preclude entry of an RPO, it would not have included express
language in the statute permitting consideration of an existing protection
order. See Dade Cty. v. Peña, 664 So. 2d 959, 960 (Fla. 1995) (“A general
rule of statutory construction in Florida is that courts should not depart
from the plain and unambiguous language of the statute.”).

   Affirmed.

WARNER and KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4